Citation Nr: 0908610	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-15 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, 
to include as due to herbicide exposure. 

2.  Entitlement to an initial compensable rating for anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from April 1966 to 
December 1968.  Service personnel records in the Veteran's 
claims file verify his status as a combat Veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).  See 38 U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in December 
2004 and September 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which 
denied entitlement to service connection for malignant 
melanoma, to include as secondary to herbicide exposure. 

In an April 2006 rating decision, the RO granted service 
connection and assigned a noncompensable (zero percent) 
rating for anxiety disorder, effective August 29, 1995.  
Thereafter, the Veteran perfected an appeal as to the initial 
evaluation assigned for his service-connected psychiatric 
disability.  The issue of entitlement to a higher disability 
evaluation based upon an initial grant of service connection 
remains before the Board.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

As a final preliminary matter, the Board notes that, in 
January 2007, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  In a January 2007 statement, the Veteran submitted a 
waiver of RO jurisdiction of such evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Service personnel records reflect that the Veteran was 
stationed in the Republic of Vietnam during his period of 
active service from March 1967 to December 1968.

3.  Competent and persuasive evidence of record reflects that 
malignant melanoma of unspecified etiology is first shown 
many years after the Veteran's separation from service, and 
is not shown to be related to events, disease, or injury 
during military service.

4.  Competent medical evidence demonstrates that the 
Veteran's service-connected anxiety disorder is manifested by 
no more than a diagnosed mental condition with symptoms that 
are not severe enough to interfere with occupational and 
social functioning or to require continuous medication.


CONCLUSIONS OF LAW

1.  Malignant melanoma was not incurred in or aggravated by 
during active military service nor may a malignant tumor 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 1154, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The criteria for an initial compensable rating for 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
in August 1995 and July 2004.  Thereafter, he was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in August 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA. Thereafter, the claim was reviewed and 
statements of the case (SOC) were issued in May and August 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

The claim for an initial compensable evaluation for anxiety 
disorder is a downstream issue from the grant of service 
connection, and was initiated via a notice of disagreement.  
Hence, there is no duty to provide notice in this case.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA and private treatment records pertaining to 
his claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with multiple VA 
medical examinations to assess the nature and etiology of his 
claimed melanoma disability and severity of his service-
connected anxiety disorder.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection for Malignant Melanoma

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2008); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

VA has determined based on a National Academy of Science 
report issued in June 2007, that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32395-32407 (June 12, 
2007).  That report further identified an absence of a causal 
association between herbicide exposure and skin cancer.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102 (2008).

The Veteran contends that he developed malignant melanoma as 
a result of in-service events, specifically a small shrapnel 
wound to the chest and herbicide exposure.  

The Veteran's DD Form 214, reflected that his military 
service from March 1967 to December 1968 included 11 months 
and 28 days of foreign and/or sea service.  Awarded medals 
included the CIB, VSM (Vietnam Service Medal), VCM (Vietnam 
Campaign Medal), and One Overseas Service Bar.  The Veteran's 
last duty assignment and major command was noted to be in the 
Republic of Vietnam. 

Service treatment records do show any diagnosis or treatment 
for melanoma.  An OCS (officer candidate school) examination 
report, dated in February 1967, detailed normal skin 
findings.  In September 1968, he was treated for cellulitis 
of the left wrist.  The Veteran's November 1968 service exit 
examination report did show a right inguinal scar and right 
medial knee scar and mild furnuculosis. 

Post-service private treatment records from St. Francis 
Hospital and Medical Center detail that the Veteran was 
treated for malignant melanoma of the left chest in a March 
2001 operative report.  A February 2004 operative report from 
that facility detailed findings of metastatic malignant 
melanoma of the right axilla.  

A March 2004 VFW newsletter was associated with the file and 
contained an article entitled "Agent Orange Linked to 
Melanoma".  The article discussed an Air Force study whose 
results had been published in a February 2004 issue of the 
Journal of Occupation and Environmental Science.  The study 
found that Air Force Veterans exposed to the herbicide Agent 
Orange in the Vietnam War have a higher-than-average rate of 
melanoma.  The study was noted to compare the health status 
of 2,000 Air Force Veterans, some that were involved in 
Operation Ranch Hand (the code name for herbicide-spraying 
missions) while a control group was made up of those who 
served in Vietnam but did no spraying. 

Operative and surgical pathology reports from St. Francis 
Hospital and Medical Center dated in April 2004 show findings 
of metastatic melanoma of the ileum resection and jejunum 
resection.  

In a statement received in August 2004, the Veteran detailed 
his exposure to Agent Orange during active service in 
Vietnam.  He indicated that he conducted field and combat 
operations in areas of heavy Agent Orange applications.  It 
was noted that he drank from water collected from bomb 
craters purified by iodine tablets when in the field as well 
as observed spraying of Agent Orange on the ground and in the 
air.  He recalled being covered with Agent Orange mixture on 
a certain day in early summer 1968 when wind changed 
directions while a defoliant helicopter was passing near 
where his unit was stationed.  In written statements of 
record and during private medical treatment, the Veteran has 
repeatedly indicated that he received a small fragment chest 
wound to the chest during active service in 1968.

A November 2004 operative report from St. Francis Hospital 
and Medical Center listed a preoperative and postoperative 
diagnosis of lipoma of the right chest wall, metastatic 
melanoma left axilla. 

In an October 2004 statement, the Veteran's private family 
physician, D.R.H., M.D. indicated that the Veteran had asked 
him to write a letter in support of his claim for 
compensation as a result of a combat related wound to his 
upper left chest.  The physician noted that the injury, 
although minor and small at the time of the combat action, 
may have become the cause of his developing metastatic 
melanoma.  He opined that it is more likely than not that the 
shell fragment that punctured the Veteran's clothing and 
caused a direct penetration into the skin introduced 
herbicide agents into the wound site.  The physician 
indicated that the Veteran had noted that the exact site of 
the chest had later developed into a Clark's Level IV 
melanoma.  Additionally, there is high probability that 
residual amounts of the round's explosive charge (spent or 
unspent) entered the wound site along with the small metal 
fragment and the herbicide.  Although there were no published 
studies showing a causative effect of Agent Orange causing 
melanoma to the physician's knowledge, he indicated that 
there is no information to say that it did not cause the 
chain of events that caused the proliferation of melanocytes 
to rapidly divide into cancerous cells.  It seemed too 
coincidental to the physician to dismiss the fact that the 
cancer arose in the exact spot where he was wounded. 

In a February 2005 statement, P.J.T., M.D., a private 
Hematology/Oncology physician, noted that the Veteran's 
medical history indicates that a shell fragment had punctured 
his clothing and caused a direct penetrating wound of the 
chest wall in February 1968.  The physician detailed that a 
lesion diagnosed as malignant melanoma was noted precisely in 
the area of the scar from that combat wound in February 2001.  
He noted that the shell fragment that had been lodged into 
the skin was likely contaminated with Agent Orange.  He 
opined that it was possible that the chronic exposure to that 
herbicide resulted in the development of the melanoma.  The 
physician based his statement on reviewed materials, 
especially a report published in the Journal of Occupational 
and Environmental Medicine entitled "Cancer in the US Air 
Force Veterans of the Vietnam War".  The physician indicated 
that the article described an increased incidence of prostate 
cancer and melanoma relative to national rates in Veterans 
exposed to high levels of dioxin.  He further noted that the 
findings were consistent with a causal association between 
these malignancies and dioxin exposure.  The physician 
concluded that this raised the strong possibility that the 
Veteran's melanoma had been triggered by Agent Orange 
exposure.   

In an April 2005 VA medical opinion, a VA physician indicated 
that he had reviewed the Veteran's claims file as well as the 
article containing the Air Force study results discussed by 
the Veteran's private physician in his February 2005 
statement.  The VA physician indicated that the article 
concerned an Air Force study of Veterans of Operation Ranch 
Hand (the unit responsible for spraying Agent Orange and 
other herbicides in Vietnam) and that it had been reviewed by 
the National Academy of Science.  The National Academy of 
Science found that the Air Force study had many limitations 
particularly with dioxin exposures and the lack of 
measurement of environmental exposures.  It was indicated 
that environmental exposures are clearly linked with the 
development of melanoma.  Risk factors were listed as sun 
exposure, number of typical nevi, congenital nevi, personal 
history of melanoma, genetic factors, and atypical nevi.  The 
generalizability of the Air Force study was noted to be 
limited due to the select population studied.  Finally, the 
National Academy of Science's review specifically stated that 
associations between melanoma and herbicide exposure in the 
Air Force study did not imply causation.  

Based on the conclusions reached by the National Academy of 
Science and on the evidence to date, the VA physician opined 
that it is not likely that the Veteran's melanoma is related 
to either his combat wound or Agent Orange exposures.  In 
addressing whether the combat wound by itself was related to 
the Veteran's development of melanoma, the physician noted 
that skin cancers that develop in the site of a scar are 
generally non melanoma types.  Review of literature suggested 
that there are rare case reports of melanoma rising in old 
burn scars only.  In addition, the VA physician cited two 
specific studies that indicated that malignant melanoma very 
rarely arises in burn scars.

In his August 2005 epidemiological review, H. M., M.D. 
indicated that he had reviewed the Air Force study results 
contained in the report published in February 2004 with the 
object of understanding the epidemiological methodology.  
Based on his statistical calculations of the Veterans 
included in the Air Force study, the physician concluded that 
melanoma and exposure to dioxin were related.  Since the 
probability (0.71) that any melanoma that occurred in 
Veterans who were potentially exposed is >0.51, the physician 
concluded that it is likely that melanoma was caused by 
exposure to dioxin.  

In an August 2005 statement, M.S., a Master of Public Health 
(MPH), indicated that she had reviewed H. M., M.D.'s 
statistical analysis of information contained in the article 
entitled "Cancer in US Air Force Veterans of the Vietnam 
War" published in the Journal of Environmental Medicine in 
February 2004.  After reviewing H. M., M.D.'s report as well 
as an article entitled Hill's Criteria for Causation, M. S. 
determined that evidence is convincing that the Veteran's 
melanoma was caused by exposure to dioxin in Agent Orange.  
She indicated that there was a relationship between exposure 
to dioxin in Agent Orange and the site of origin of the 
Veteran's disease. 

Statements from fellow serviceman identified as A.B.C. and 
N.M.C. were received in October 2006.  In these statements, 
the Veteran's fellow serviceman indicated that he had 
suffered a small shrapnel wound to the chest in February 
1968.

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the Veteran did serve in the 
Republic of Vietnam during active service.  In this case, the 
Board notes that malignant melanoma is not classified as one 
of the enumerated diseases associated with Agent Orange 
exposure under 38 C.F.R. § 3.309(e) (2008).  Consequently, 
the Veteran's claim must be denied on this basis. However, 
the regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the Veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Service personnel records reflect the Veteran's receipt of 
decorations that are indicative of combat service in Vietnam.  
The Board accepts as credible assertions made by the Veteran 
and his fellow serviceman concerning the receipt of minor 
shrapnel wounds of chest during service as consistent with 
his established combat service.  See 38 C.F.R. § 1154(b) 
(West 2002).  That notwithstanding, considering the pertinent 
evidence of record in light above-noted legal authority, the 
Board finds that the weight of the evidence is against the 
claim.

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of a malignant melanoma 
during active service.  Objective medical findings of 
melanoma are first shown in 2001, many years after separation 
from active service and cannot be presumed to have been 
incurred during service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service 
connection).

In addition, competent and persuasive medical evidence of 
record does not demonstrate that the Veteran's malignant 
melanoma is linked to his period of active military service, 
including Agent Orange exposure during service in the 
Republic of Vietnam or any in-service shrapnel wound.

The Board finds the most probative evidence of record to be 
the medical opinion rendered by the VA physician in April 
2005.  The physician provided a detailed medical opinion 
after reviewing the Veteran's claims file that it is not 
likely that the Veteran's melanoma is related to either his 
combat wound or Agent Orange exposures.  The VA physician's 
conclusions were based on a review conducted by the National 
Academy of Science on the results of Air Force study of 
Veterans of Operation Ranch Hand published in February 2004.  
The National Academy of Science clearly found that the Air 
Force study lacked measurement of environmental exposures 
(risk factors like sun exposure that are clearly linked with 
development of melanoma), had limited generalizability due to 
the select population of Veterans studied, and did not imply 
causation between melanoma and herbicide exposure.  

In contrast, the private physician statements dated in 
October 2004, February 2005, and August 2005 and the August 
2005 MPH statement gave no indication that these treatment 
providers had reviewed evidence in the Veteran's claims file 
before issuing an opinion.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis).  The private 
physician statements dated in October 2004 and February 2005 
are speculative in nature, using "may" and "strong 
possibility" in their medical opinions.  Medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

In his August 2005 review, H.M., M.D. did not provide any 
information specifically indicating that the Veteran's 
current skin condition was related to presumed in- service 
herbicide exposure.  He simply concluded that statistical 
calculations of the Veterans included in the Air Force study 
showed that melanoma and exposure to dioxin were related.  
The Board notes that this physician's conclusions relate to 
an isolated group of Veterans included in the Air Force study 
and do not specifically relate to the facts and circumstances 
surrounding the Veteran's particular case.  The Court has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  While the Board acknowledges that the M.S. is a 
MPH and undoubtedly has some experience in studies focused on 
public health practices (see e.g., Black v. Brown, 5 Vet. 
App. 177, 180 (1993)), her opinion simply does not carry the 
same probative weight as the April 2005 VA physician opinion 
discussed above on the question of whether there is a 
relationship between the Veteran's current skin condition and 
his active service.  She also based her conclusions in part 
on the August 2005 review complied H.M., M.D., a medical 
opinion found to be of little probative value by the Board.  

Finally, each of these private treatment providers based 
their medical opinions on the conclusions reached in a report 
published in the Journal of Occupational and Environmental 
Medicine in February 2004 entitled "Cancer in the US Air 
Force Veterans of the Vietnam War" that discussed findings 
of Air Force study of Veterans of Operation Ranch Hand.  The 
Board notes that the National Academy of Science reviewed the 
results of that specific Air Force study and clearly found 
that the study lacked measurement of environmental exposures, 
limited generalizability due to the select population of 
Veterans studied, and did not imply causation between 
melanoma and herbicide exposure.  Consequently, the Board 
notes that the private treatment provider opinions are 
insufficient to show that the Veteran's melanoma is related 
to events incurred during active service, to include Agent 
Orange exposure as well as a shrapnel wound of the chest.

Under these circumstances, the Board concludes that the April 
2005 VA physician findings constitute the most probative 
(persuasive) evidence on the question of whether the 
Veteran's claimed melanoma was incurred as a result of events 
during active service.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence.") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  As noted above, the Court has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Here, the treatise evidence which has been 
associated with the claims file in March 2004 and September 
2005 does not specifically relate to the facts and 
circumstances surrounding his particular case.

In connection with the claim, the Board also has considered 
the assertions the Veteran, his representative, and fellow 
service members have advanced on appeal in multiple written 
statements.  However, the Veteran cannot establish a service 
connection claim on the basis of these assertions, alone.  
While the Board does not doubt the sincerity of the Veteran's 
belief that his current melanoma disability is associated 
with military service, this claim turns on a medical matter--
the relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson lacking the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

With the Board acknowledges and is respectful of the 
Veteran's honorable combat service and his current diagnosis 
of terminal cancer, the claim for malignant melanoma, to 
include as due to herbicide exposure, must be denied for all 
the foregoing reasons.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Increased Rating for Anxiety Disorder

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

In this case, the Veteran has been assigned an initial 
noncompensable rating for his service-connected anxiety 
disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413 
(2008).  




General Rating Formula for Mental Disorders:
Ratin
g

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or;
1
0
symptoms controlled by continuous medication


A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0

See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.



80
?
?
71
If symptoms are present, the are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, 
to include as due to herbicide exposure. 

2.  Entitlement to an initial compensable rating for anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from April 1966 to 
December 1968.  Service personnel records in the Veteran's 
claims file verify his status as a combat Veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).  See 38 U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in December 
2004 and September 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which 
denied entitlement to service connection for malignant 
melanoma, to include as secondary to herbicide exposure. 

In an April 2006 rating decision, the RO granted service 
connection and assigned a noncompensable (zero percent) 
rating for anxiety disorder, effective August 29, 1995.  
Thereafter, the Veteran perfected an appeal as to the initial 
evaluation assigned for his service-connected psychiatric 
disability.  The issue of entitlement to a higher disability 
evaluation based upon an initial grant of service connection 
remains before the Board.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

As a final preliminary matter, the Board notes that, in 
January 2007, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  In a January 2007 statement, the Veteran submitted a 
waiver of RO jurisdiction of such evidence.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Service personnel records reflect that the Veteran was 
stationed in the Republic of Vietnam during his period of 
active service from March 1967 to December 1968.

3.  Competent and persuasive evidence of record reflects that 
malignant melanoma of unspecified etiology is first shown 
many years after the Veteran's separation from service, and 
is not shown to be related to events, disease, or injury 
during military service.

4.  Competent medical evidence demonstrates that the 
Veteran's service-connected anxiety disorder is manifested by 
no more than a diagnosed mental condition with symptoms that 
are not severe enough to interfere with occupational and 
social functioning or to require continuous medication.


CONCLUSIONS OF LAW

1.  Malignant melanoma was not incurred in or aggravated by 
during active military service nor may a malignant tumor 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 1154, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The criteria for an initial compensable rating for 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claims 
in August 1995 and July 2004.  Thereafter, he was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in August 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA. Thereafter, the claim was reviewed and 
statements of the case (SOC) were issued in May and August 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

The claim for an initial compensable evaluation for anxiety 
disorder is a downstream issue from the grant of service 
connection, and was initiated via a notice of disagreement.  
Hence, there is no duty to provide notice in this case.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA and private treatment records pertaining to 
his claims have been obtained and associated with his claims 
file.  The Veteran has also been provided with multiple VA 
medical examinations to assess the nature and etiology of his 
claimed melanoma disability and severity of his service-
connected anxiety disorder.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection for Malignant Melanoma

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2008); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

VA has determined based on a National Academy of Science 
report issued in June 2007, that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32395-32407 (June 12, 
2007).  That report further identified an absence of a causal 
association between herbicide exposure and skin cancer.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102 (2008).

The Veteran contends that he developed malignant melanoma as 
a result of in-service events, specifically a small shrapnel 
wound to the chest and herbicide exposure.  

The Veteran's DD Form 214, reflected that his military 
service from March 1967 to December 1968 included 11 months 
and 28 days of foreign and/or sea service.  Awarded medals 
included the CIB, VSM (Vietnam Service Medal), VCM (Vietnam 
Campaign Medal), and One Overseas Service Bar.  The Veteran's 
last duty assignment and major command was noted to be in the 
Republic of Vietnam. 

Service treatment records do show any diagnosis or treatment 
for melanoma.  An OCS (officer candidate school) examination 
report, dated in February 1967, detailed normal skin 
findings.  In September 1968, he was treated for cellulitis 
of the left wrist.  The Veteran's November 1968 service exit 
examination report did show a right inguinal scar and right 
medial knee scar and mild furnuculosis. 

Post-service private treatment records from St. Francis 
Hospital and Medical Center detail that the Veteran was 
treated for malignant melanoma of the left chest in a March 
2001 operative report.  A February 2004 operative report from 
that facility detailed findings of metastatic malignant 
melanoma of the right axilla.  

A March 2004 VFW newsletter was associated with the file and 
contained an article entitled "Agent Orange Linked to 
Melanoma".  The article discussed an Air Force study whose 
results had been published in a February 2004 issue of the 
Journal of Occupation and Environmental Science.  The study 
found that Air Force Veterans exposed to the herbicide Agent 
Orange in the Vietnam War have a higher-than-average rate of 
melanoma.  The study was noted to compare the health status 
of 2,000 Air Force Veterans, some that were involved in 
Operation Ranch Hand (the code name for herbicide-spraying 
missions) while a control group was made up of those who 
served in Vietnam but did no spraying. 

Operative and surgical pathology reports from St. Francis 
Hospital and Medical Center dated in April 2004 show findings 
of metastatic melanoma of the ileum resection and jejunum 
resection.  

In a statement received in August 2004, the Veteran detailed 
his exposure to Agent Orange during active service in 
Vietnam.  He indicated that he conducted field and combat 
operations in areas of heavy Agent Orange applications.  It 
was noted that he drank from water collected from bomb 
craters purified by iodine tablets when in the field as well 
as observed spraying of Agent Orange on the ground and in the 
air.  He recalled being covered with Agent Orange mixture on 
a certain day in early summer 1968 when wind changed 
directions while a defoliant helicopter was passing near 
where his unit was stationed.  In written statements of 
record and during private medical treatment, the Veteran has 
repeatedly indicated that he received a small fragment chest 
wound to the chest during active service in 1968.

A November 2004 operative report from St. Francis Hospital 
and Medical Center listed a preoperative and postoperative 
diagnosis of lipoma of the right chest wall, metastatic 
melanoma left axilla. 

In an October 2004 statement, the Veteran's private family 
physician, D.R.H., M.D. indicated that the Veteran had asked 
him to write a letter in support of his claim for 
compensation as a result of a combat related wound to his 
upper left chest.  The physician noted that the injury, 
although minor and small at the time of the combat action, 
may have become the cause of his developing metastatic 
melanoma.  He opined that it is more likely than not that the 
shell fragment that punctured the Veteran's clothing and 
caused a direct penetration into the skin introduced 
herbicide agents into the wound site.  The physician 
indicated that the Veteran had noted that the exact site of 
the chest had later developed into a Clark's Level IV 
melanoma.  Additionally, there is high probability that 
residual amounts of the round's explosive charge (spent or 
unspent) entered the wound site along with the small metal 
fragment and the herbicide.  Although there were no published 
studies showing a causative effect of Agent Orange causing 
melanoma to the physician's knowledge, he indicated that 
there is no information to say that it did not cause the 
chain of events that caused the proliferation of melanocytes 
to rapidly divide into cancerous cells.  It seemed too 
coincidental to the physician to dismiss the fact that the 
cancer arose in the exact spot where he was wounded. 

In a February 2005 statement, P.J.T., M.D., a private 
Hematology/Oncology physician, noted that the Veteran's 
medical history indicates that a shell fragment had punctured 
his clothing and caused a direct penetrating wound of the 
chest wall in February 1968.  The physician detailed that a 
lesion diagnosed as malignant melanoma was noted precisely in 
the area of the scar from that combat wound in February 2001.  
He noted that the shell fragment that had been lodged into 
the skin was likely contaminated with Agent Orange.  He 
opined that it was possible that the chronic exposure to that 
herbicide resulted in the development of the melanoma.  The 
physician based his statement on reviewed materials, 
especially a report published in the Journal of Occupational 
and Environmental Medicine entitled "Cancer in the US Air 
Force Veterans of the Vietnam War".  The physician indicated 
that the article described an increased incidence of prostate 
cancer and melanoma relative to national rates in Veterans 
exposed to high levels of dioxin.  He further noted that the 
findings were consistent with a causal association between 
these malignancies and dioxin exposure.  The physician 
concluded that this raised the strong possibility that the 
Veteran's melanoma had been triggered by Agent Orange 
exposure.   

In an April 2005 VA medical opinion, a VA physician indicated 
that he had reviewed the Veteran's claims file as well as the 
article containing the Air Force study results discussed by 
the Veteran's private physician in his February 2005 
statement.  The VA physician indicated that the article 
concerned an Air Force study of Veterans of Operation Ranch 
Hand (the unit responsible for spraying Agent Orange and 
other herbicides in Vietnam) and that it had been reviewed by 
the National Academy of Science.  The National Academy of 
Science found that the Air Force study had many limitations 
particularly with dioxin exposures and the lack of 
measurement of environmental exposures.  It was indicated 
that environmental exposures are clearly linked with the 
development of melanoma.  Risk factors were listed as sun 
exposure, number of typical nevi, congenital nevi, personal 
history of melanoma, genetic factors, and atypical nevi.  The 
generalizability of the Air Force study was noted to be 
limited due to the select population studied.  Finally, the 
National Academy of Science's review specifically stated that 
associations between melanoma and herbicide exposure in the 
Air Force study did not imply causation.  

Based on the conclusions reached by the National Academy of 
Science and on the evidence to date, the VA physician opined 
that it is not likely that the Veteran's melanoma is related 
to either his combat wound or Agent Orange exposures.  In 
addressing whether the combat wound by itself was related to 
the Veteran's development of melanoma, the physician noted 
that skin cancers that develop in the site of a scar are 
generally non melanoma types.  Review of literature suggested 
that there are rare case reports of melanoma rising in old 
burn scars only.  In addition, the VA physician cited two 
specific studies that indicated that malignant melanoma very 
rarely arises in burn scars.

In his August 2005 epidemiological review, H. M., M.D. 
indicated that he had reviewed the Air Force study results 
contained in the report published in February 2004 with the 
object of understanding the epidemiological methodology.  
Based on his statistical calculations of the Veterans 
included in the Air Force study, the physician concluded that 
melanoma and exposure to dioxin were related.  Since the 
probability (0.71) that any melanoma that occurred in 
Veterans who were potentially exposed is >0.51, the physician 
concluded that it is likely that melanoma was caused by 
exposure to dioxin.  

In an August 2005 statement, M.S., a Master of Public Health 
(MPH), indicated that she had reviewed H. M., M.D.'s 
statistical analysis of information contained in the article 
entitled "Cancer in US Air Force Veterans of the Vietnam 
War" published in the Journal of Environmental Medicine in 
February 2004.  After reviewing H. M., M.D.'s report as well 
as an article entitled Hill's Criteria for Causation, M. S. 
determined that evidence is convincing that the Veteran's 
melanoma was caused by exposure to dioxin in Agent Orange.  
She indicated that there was a relationship between exposure 
to dioxin in Agent Orange and the site of origin of the 
Veteran's disease. 

Statements from fellow serviceman identified as A.B.C. and 
N.M.C. were received in October 2006.  In these statements, 
the Veteran's fellow serviceman indicated that he had 
suffered a small shrapnel wound to the chest in February 
1968.

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the Veteran did serve in the 
Republic of Vietnam during active service.  In this case, the 
Board notes that malignant melanoma is not classified as one 
of the enumerated diseases associated with Agent Orange 
exposure under 38 C.F.R. § 3.309(e) (2008).  Consequently, 
the Veteran's claim must be denied on this basis. However, 
the regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the 
Board will proceed to evaluate the Veteran's claim under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Service personnel records reflect the Veteran's receipt of 
decorations that are indicative of combat service in Vietnam.  
The Board accepts as credible assertions made by the Veteran 
and his fellow serviceman concerning the receipt of minor 
shrapnel wounds of chest during service as consistent with 
his established combat service.  See 38 C.F.R. § 1154(b) 
(West 2002).  That notwithstanding, considering the pertinent 
evidence of record in light above-noted legal authority, the 
Board finds that the weight of the evidence is against the 
claim.

In this case, service treatment records do not reveal any 
findings, diagnosis, or treatment of a malignant melanoma 
during active service.  Objective medical findings of 
melanoma are first shown in 2001, many years after separation 
from active service and cannot be presumed to have been 
incurred during service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service 
connection).

In addition, competent and persuasive medical evidence of 
record does not demonstrate that the Veteran's malignant 
melanoma is linked to his period of active military service, 
including Agent Orange exposure during service in the 
Republic of Vietnam or any in-service shrapnel wound.

The Board finds the most probative evidence of record to be 
the medical opinion rendered by the VA physician in April 
2005.  The physician provided a detailed medical opinion 
after reviewing the Veteran's claims file that it is not 
likely that the Veteran's melanoma is related to either his 
combat wound or Agent Orange exposures.  The VA physician's 
conclusions were based on a review conducted by the National 
Academy of Science on the results of Air Force study of 
Veterans of Operation Ranch Hand published in February 2004.  
The National Academy of Science clearly found that the Air 
Force study lacked measurement of environmental exposures 
(risk factors like sun exposure that are clearly linked with 
development of melanoma), had limited generalizability due to 
the select population of Veterans studied, and did not imply 
causation between melanoma and herbicide exposure.  

In contrast, the private physician statements dated in 
October 2004, February 2005, and August 2005 and the August 
2005 MPH statement gave no indication that these treatment 
providers had reviewed evidence in the Veteran's claims file 
before issuing an opinion.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis).  The private 
physician statements dated in October 2004 and February 2005 
are speculative in nature, using "may" and "strong 
possibility" in their medical opinions.  Medical opinions 
expressed in speculative language do not provide the degree 
of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

In his August 2005 review, H.M., M.D. did not provide any 
information specifically indicating that the Veteran's 
current skin condition was related to presumed in- service 
herbicide exposure.  He simply concluded that statistical 
calculations of the Veterans included in the Air Force study 
showed that melanoma and exposure to dioxin were related.  
The Board notes that this physician's conclusions relate to 
an isolated group of Veterans included in the Air Force study 
and do not specifically relate to the facts and circumstances 
surrounding the Veteran's particular case.  The Court has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  While the Board acknowledges that the M.S. is a 
MPH and undoubtedly has some experience in studies focused on 
public health practices (see e.g., Black v. Brown, 5 Vet. 
App. 177, 180 (1993)), her opinion simply does not carry the 
same probative weight as the April 2005 VA physician opinion 
discussed above on the question of whether there is a 
relationship between the Veteran's current skin condition and 
his active service.  She also based her conclusions in part 
on the August 2005 review complied H.M., M.D., a medical 
opinion found to be of little probative value by the Board.  

Finally, each of these private treatment providers based 
their medical opinions on the conclusions reached in a report 
published in the Journal of Occupational and Environmental 
Medicine in February 2004 entitled "Cancer in the US Air 
Force Veterans of the Vietnam War" that discussed findings 
of Air Force study of Veterans of Operation Ranch Hand.  The 
Board notes that the National Academy of Science reviewed the 
results of that specific Air Force study and clearly found 
that the study lacked measurement of environmental exposures, 
limited generalizability due to the select population of 
Veterans studied, and did not imply causation between 
melanoma and herbicide exposure.  Consequently, the Board 
notes that the private treatment provider opinions are 
insufficient to show that the Veteran's melanoma is related 
to events incurred during active service, to include Agent 
Orange exposure as well as a shrapnel wound of the chest.

Under these circumstances, the Board concludes that the April 
2005 VA physician findings constitute the most probative 
(persuasive) evidence on the question of whether the 
Veteran's claimed melanoma was incurred as a result of events 
during active service.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence.") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  As noted above, the Court has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Here, the treatise evidence which has been 
associated with the claims file in March 2004 and September 
2005 does not specifically relate to the facts and 
circumstances surrounding his particular case.

In connection with the claim, the Board also has considered 
the assertions the Veteran, his representative, and fellow 
service members have advanced on appeal in multiple written 
statements.  However, the Veteran cannot establish a service 
connection claim on the basis of these assertions, alone.  
While the Board does not doubt the sincerity of the Veteran's 
belief that his current melanoma disability is associated 
with military service, this claim turns on a medical matter--
the relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson lacking the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

With the Board acknowledges and is respectful of the 
Veteran's honorable combat service and his current diagnosis 
of terminal cancer, the claim for malignant melanoma, to 
include as due to herbicide exposure, must be denied for all 
the foregoing reasons.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Increased Rating for Anxiety Disorder

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matter is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

In this case, the Veteran has been assigned an initial 
noncompensable rating for his service-connected anxiety 
disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413 
(2008).  




General Rating Formula for Mental Disorders:
Ratin
g

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or;
1
0
symptoms controlled by continuous medication


A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0

See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.



80
?
?
71
If symptoms are present, the are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). 

The symptoms listed in Diagnostic Code 9413 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Service treatment records do not reflect any complaints, 
treatment, or diagnosis of a psychiatric condition.  Service 
personnel records detail that the Veteran sustained injuries 
while under interrogation during a Mountain Ranger Camp 
training exercise in September 1967.  In an August 2004 
written statement, the Veteran complained that his active 
military service has a negative effect on his emotional well-
being as well as caused recurring recollections, a feeling of 
loss of life expectancy, and interference with his marital 
relationship. 

In a May 2005 VA PTSD examination report, the Veteran 
indicated that he was exposed to intense combat experiences 
during active service as well as difficult training exercises 
during Ranger school.  The Veteran was noted to describe 
combat experiences in highly credible detail.  He described a 
history of nightmares, dreams about Vietnam, avoidance of 
Vietnam-related movies to due to an increase in re-
experiencing symptoms, exaggerated startle reactions, mild 
hypervigilance, and difficult sleep.  The examiner indicated 
that there was no evidence of emotional numbing, loss of 
interest, foreshortened sense of future, or substance abuse.  
The Veteran indicated that he has worked successfully as a 
construction manager for most of his career and has been on 
disability since February 2004 due to recurring melanoma.  He 
indicated that his first marriage began shortly after Vietnam 
and ended due at least in part to the Veteran's symptoms 
related to Vietnam.  The Veteran reported that he has been 
married to his second wife for 18 years, has three 
stepchildren, and shares a close and supportive relationship 
with all.  The Veteran denied ever taking psychotropic 
medication or any history of psychiatric treatment with 
exception to marital counseling during first marriage. 

Mental status evaluation findings were listed as friendly, 
talkative, euthymic mood and affect, slightly rapid speech, 
logical thought process, no suicidal or homicidal ideation, 
cognition appearing intact, and very good insight and 
judgment.  After reviewing the Veteran's claims file and 
conducting an examination, the examiner diagnosed anxiety 
disorder, NOS (partial post-traumatic stress disorder).  A 
GAF score of 75 was assigned.  The examiner indicated that 
the Veteran presented with partial symptoms of PTSD best 
diagnosed as anxiety disorder NOS.  These symptoms primarily 
manifest as recurring dreams/nightmares, startle response, 
insomnia, and mild hypervigilance.  Despite his symptoms and 
his current terminal cancer, the examiner indicated that the 
Veteran remains euthymic and functions well both socially and 
vocationally.  The Veteran was noted to be a resourceful, 
resilient, and adaptive individual who has coped well despite 
his trauma experiences and related symptoms.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected anxiety disorder is manifested by 
no more than a diagnosed mental condition with symptoms that 
are not severe enough to interfere with occupational and 
social functioning or to require continuous medication.

Objective medical evidence of record reflects that the 
Veteran's service-connected psychiatric disability has been 
manifested by complaints of nightmares, exaggerated startle 
reaction, mild hypervigilance, and difficult sleep.  However, 
these symptoms are reflective of no occupational or social 
impairment and are no greater than what is contemplated in 
the currently assigned noncompensable rating.  In fact, the 
evidence of record indicates that the Veteran is a 
resourceful, resilient, and adaptive individual who has coped 
well despite his trauma experiences and related symptoms.

The Board notes that the Veteran's anxiety disorder 
symptomatology has not resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a compensable rating under the 
applicable rating criteria.  The assignment of a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  In this case, a May 2005 VA 
examiner noted that the Veteran does not take psychotropic 
medications, was euthymic, and functions well both socially 
and vocationally, and .  While the Veteran has some 
documented symptoms of recurrent nightmares, exaggerated 
startle reaction, mild hypervigilance, and difficult sleep, 
these symptoms have not been shown to affect the Veteran on a 
continuous basis and/or to limit his ability to function 
independently on a daily basis.  Further, the assigned GAF 
score of 75 is indicative only possible transient 
symptomatology and no more than slight impairment in social 
and occupational functioning.  

The Board acknowledges the Veteran and his representative's 
contentions that his anxiety disorder residuals are more 
severely disabling.  However, as noted above, the Veteran is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board notes that objective medical findings also 
do not support the assignment of a 30 percent evaluation, as 
evidence of record clearly does not indicate that the 
Veteran's anxiety disorder symptomatology is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

For all the foregoing reasons, the Veteran's claim for 
entitlement to an initial compensable rating for anxiety 
disorder must be denied.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted. Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
his service-connected anxiety disorder that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for malignant melanoma, to 
include as due to herbicide exposure, is denied. 

Entitlement to an initial compensable rating for anxiety 
disorder is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


